Citation Nr: 0808415	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from March 
28, 2005 to April 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and May 2005, and February 2006 
decisions of the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Martinsburg, West Virginia.  The veteran's 
disagreement with the denial of payment or reimbursement of 
medical expenses incurred at a private hospital led to this 
appeal.  

In March 2007, the Board remanded the veteran's appeal in 
order to schedule the veteran for a Travel Board hearing.  
Instead of the Travel Board hearing, the veteran testified 
before the undersigned Acting Veterans Law Judge at a Central 
Office hearing in Washington, D.C.  This hearing satisfied 
the veteran's request for a hearing, and a transcript of the 
hearing has been associated with the Combined Health Record 
(CHR).  See 38 C.F.R. § 20.700.

The Board notes that different documents of record indicate 
different dates during which the veteran received the medical 
treatment in question.  An April 2005 decision documented the 
dates of treatment as March 29, 2005 to April 6, 2005.  A May 
2005 decision documented the date of treatment as May 28, 
2005.  In February 2006, the VAMC again issued a decision 
that denied payment or reimbursement, noting the date of 
service as March 28, 2005.  In the Statement of the Case, the 
issue is listed as payment or reimbursement of medical 
expenses for the period between March 29, 2005 and April 6, 
2005, but under the "Reasons for Decision" it was noted 
that the veteran was admitted on March 28, 2005.  After 
review of the record, the Board finds that the issue before 
the Board includes the entire period of treatment, March 28, 
2005 to April 6, 2005.  The issue on the title page has been 
changed to reflect this.  There is no evidence of record that 
payment or reimbursement for any period under appeal has been 
approved.  

For the reasons expressed below, the appeal is being remanded 
to the VAMC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran seeks payment or reimbursement for medical 
expenses incurred in a private hospital.  The record does not 
indicate and the veteran has not asserted that he is service 
connected for any disabilities.  Therefore, as the veteran 
has no service-connected disabilities, the appeal is for 
consideration only under the provisions of 38 U.S.C.A. 
§ 1725.  This law is known as the Millennium Bill, and it 
provides criteria under which payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities will, under certain conditions, be 
provided.  

The regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  These conditions are:

(1) emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; 

(2) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part]; 

(3) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(4) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(5) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

(9) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

The regulation 38 C.F.R. § 17.1001 contains pertinent 
definitions for adjudication of these claims, including the 
terms "health-plan contract" and "stabilized."

In the February 2006 decision, the VAMC denied the claim, 
finding that VA could have feasibly provided the care, and 
that the veteran refused transfer and opted to stay at the 
private facility.  The Statement of the Case also indicated 
that VA facilities were reasonably available.

The Board has considered the medical records in the CHR and 
the statements and testimony of the veteran and his sister.  
After this review, the Board finds that there is insufficient 
evidence of record to determine whether all the conditions 
set out in 38 C.F.R. § 17.1002 are satisfied.  Therefore, the 
appeal must be remanded for additional development.  

In particular, the Board finds it necessary to obtain a 
medical opinion regarding whether the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health and whether any medical care beyond the 
initial emergency evaluation and treatment was for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.

Further, the Board notes that there is insufficient evidence 
of record to determine whether certain other conditions 
listed in 38 C.F.R. § 17.1002 are satisfied.  Therefore, when 
the VAMC re-adjudicates the veteran's appeal, the VAMC should 
document whether each of the conditions listed in 38 C.F.R. 
§ 17.1002 are satisfied, and provide the basis/rationale for 
each determination, except as to 38 C.F.R. § 17.1002(h) and 
(i), as condition (h) is not applicable and the record 
already contains evidence that condition (i) has been 
satisfied.  

In addition, the Board notes that the veteran was provided 
with a notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) in May 2006.  After review of 
this letter, however, the Board finds that the VAMC should 
provide the veteran with an additional letter.  The letter 
should notify the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he is to provide and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, the letter should inform the veteran of the 
elements of 38 C.F.R. § 17.1002.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notification 
letter.  The letter should notify the 
veteran of the information and evidence 
needed to substantiate and complete his 
claim, including what part of that 
evidence he is to provide and what part 
VA will attempt to obtain for him.  The 
letter should also generally advise the 
veteran to submit any additional 
information in support of his claim.  The 
letter should inform the veteran of the 
elements of 38 C.F.R. § 17.1002.

2.  Obtain a VA opinion.  The CHR should 
be sent to the clinician completing the 
opinion request.

Following review of the relevant 
evidence in the CHR, including the 
records of the veteran's treatment in 
the private hospital from March 28, 2005 
to April 6, 2005, the letters from 
private treating physicians (Dr. P.K.K., 
Dr. H.S.S, and Dr. M.G.N.) documenting 
this care, and the veteran's testimony, 
the clinician should provide answers to 
the following questions:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the initial 
evaluation and treatment was 
for a condition of such a 
nature that a prudent 
layperson would have 
reasonably expected that delay 
in seeking immediate medical 
attention would have been 
hazardous to life or health?  

The clinician should note that 
this standard would be met if 
there were an emergency 
medical condition manifesting 
itself by acute symptoms of 
sufficient severity (including 
severe pain) that a prudent 
layperson who possesses an 
average knowledge of health 
and medicine could reasonably 
expect the absence of 
immediate medical attention to 
result in placing the health 
of the individual in serious 
jeopardy, serious impairment 
to bodily functions, or 
serious dysfunction of any 
bodily organ or part.

b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any medical 
care beyond the initial 
emergency evaluation and 
treatment was for a continued 
medical emergency of such a 
nature that the veteran could 
not have been safely 
discharged or transferred to a 
VA or other federal facility?

The clinician should note that 
a medical emergency lasts only 
until the time the veteran 
becomes stabilized.  If the 
clinician finds that the 
veteran's condition stabilized 
at some point during the 
period of treatment, he or she 
should indicate the date and 
time the condition became 
stabilized.

The term stabilized means, 
within reasonable medical 
probability, no material 
deterioration of the emergency 
medical condition is likely to 
occur if the veteran is 
discharged or transferred to a 
VA or other federal facility. 

The clinician is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

3.  Thereafter, the claim should be 
re-adjudicated.  The VAMC should 
document whether the conditions 
listed in 38 C.F.R. § 17.1002(a) 
through (g) are satisfied, and 
provide the basis/rationale for each 
determination.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement 
of the Case, and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).

